UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: July 31, 2007 [_] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-49972 IN VERITAS MEDICAL DIAGNOSTICS, INC. (Name of small business issuer in its charter) Colorado 84-1579760 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) The Green House, Beechwood Business Park North, Inverness, Scotland IV2 3BL (Address of principal executive offices) (Zip Code) Issuer's telephone number: 011 44-1463-667-347 Copies to: Richard A. Friedman, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, NY 10006 Securities registered under Section 12 (b) of the Exchange Act: NONE Securities registered under Section 12 (g) of the Exchange Act: Common Stock, par value $.001 per share Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [_] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [_] No [X] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [X] - State the issuer's revenues for the most recent fiscal year: $-0- State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days. As of November 8, 2007: $241,673 State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 60, 418,457 shares of common stock, $.001 par value per share, as of October 31, 2007. Transitional Small Business Disclosure Format (check one): Yes [_] No [X] 1 TABLE OF CONTENTS ITEM NUMBER AND CAPTION PAGE Special Note Regarding Forward-Looking Statements PART I 1. Description of Business 3 2. Description of Property 14 3. Legal Proceedings 14 4. Submission of Matters to a Vote of Security Holders 14 PART II 5. Market for Common Equity and Related Stockholder Matters 15 6. Management's Discussion and Analysis or Plan of Operation 15 7. Financial Statements 21 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 22 8A. Controls and Procedures 22 8B. Other Information 22 PART III 9.Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance with Section 16(a) of the Exchange Act 23 10. Executive Compensation 23 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholders 25 12. Certain Relationships and Related Transactions, and Director Independence 26 13. Exhibits 26 14. Principal Accountant Fees and Services 28 SIGNATURES 29 2 PART I Item 1. DESCRIPTION OF BUSINESS General Overview We are engaged in the development of medical devices with `near-patient' (e.g. point of care and continuous monitoring) testing applications based upon our expertise in engineering and medicine and our intellectual property. We have incurred losses (largely represented by research and development expenditures and supporting general and administrative costs) since inception and we have a net capital deficit at July 31, 2007 ($7,007,981). We also had substantial net current liabilities at July 31, 2007 ($6,462,298).In addition we are in default under the terms of Loan Notes with total amounts outstanding at July 31, 2007 of $1,425,916. Background We were originally incorporated under the laws of Colorado on November 7, 2003 under the name Sports Information Publishing Corp. ("SIPC") for the purpose of engaging in sports prognostication. On July 30, 2004, the security holders of Hall Effect Medical Products, Inc. consummated the transactions contemplated by a share exchange agreement (the "Share Exchange Agreement"), dated as of June 30, 2004, by and among Sports Information and Publishing Corp., Michael D. Tanner, HEMP Trustees Limited, as the corporate trustee of the HEMP Employment Benefit Trust, John Fuller, Brian Cameron, Westek Limited, and the security holders of Hall Effect Medical Products, Inc. As a result of the exchange, Hall Effect Medical Products, Inc. became our wholly owned subsidiary ("In Vivo DE"). Thereafter, the parties to the Share Exchange agreed to amend the terms of the agreement to correct certain information regarding (i) the number of shares issued in connection with the transactions contemplated by the agreement, and (ii) the capitalization of the Company both before and after the transactions contemplated by the agreement. Pursuant to the Share Exchange, as amended, the Company: · issued to the former holders of 8,000,000 shares of In Vivo DE preferred stock, an aggregate of 34,343,662 shares of our 4% voting redeemable convertible preferred stock (the "4% Preferred Stock"); · issued to the former holders of shares of In Vivo DE common stock, an aggregate of 38,636,453 shares of our common stock; · issued 1,636,233 additional shares of our common stock to holders of $467,495 of promissory notes ($450,000 of which was converted by July 31, 2004), issued by In Vivo DE's wholly owned subsidiaries, Hall Effect Technologies Ltd. and Jopejo Ltd., in exchange for the cancellation of such notes; and · agreed to cause the resignation of all current members of our board of directors and appoint new directors as designated by certain shareholders or affiliates of In Vivo DE. Each full share of the Company's 4% Preferred Stock is convertible at any time after October 31, 2005, at the option of the holder, into one full share of our common stock. The shares of 4% Preferred Stock vote, together with our outstanding common stock on an "as converted" basis, at any regular or special meeting of our stockholders called for the purpose of electing directors of our company or to vote on any other matter requiring shareholder approval under Colorado corporate law. In Vivo DE was subsequently merged into the parent Company. Effective April 8, 2005, the Company changed its name from In Vivo Medical Diagnostics, Inc. to In Veritas Medical Diagnostics, Inc. Recent Developments Negotiations are in place among the Company, Westek Limited, Montgomery Equity Partners, Ltd. Longview Fund, L.P., Triumph Small Cap Fund, Inc., Whalehaven Capital Fund Limited, and the Rubin Family Stock Trust, pursuant to which the Company will sell its subsidiaries to Medical Diagnostic Innovations Limited (“MDI”).Medical Diagnostic Innovations Limited is a company incorporated under the laws of the United Kingdom and Wales which was formed by the management and employees of the Company’s subsidiaries, including, Mr. Graham Cooper, our CEO and Martin Thorp, our CFO.The parties contemplate the entry into a Stock Purchase Agreement, pursuant to which MDI will acquire all of the issued and outstanding share capital of the Company’s subsidiaries.
